      Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 1 of 18




 1   BURCH & CRACCHIOLO, P.A.
     1850 N. CENTRAL AVENUE, SUITE 1700
 2   PHOENIX, ARIZONA 85004
     TELEPHONE (602) 274-7611
 3   FACSIMILE (602) 234-0341

 4   Theodore A. Julian, Jr., SBN 012765
     tjulian@bcattorneys.com
 5   Attorney for Defendants

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF ARIZONA
 9

10   Kimberly Robinson, a married woman,
     individually,                                    Cause No:____________
11
                   Plaintiffs,                        (Maricopa County CV2020-007774)
12
            v.
13
     QuikTrip Corporation, a foreign corporation      DEFENDANT’S NOTICE
14   d/b/a QuikTrip Store #454; and Does I-X,         OF REMOVAL
     jointly and severally,
15
                   Defendants.
16

17

18
            PLEASE TAKE NOTICE that Defendant QuikTrip Corporation, through
19
     undersigned counsel, hereby removes the above-captioned action from the Superior
20
     Court of Maricopa County, Arizona to the United States District Court for the District
21
     of Arizona, Phoenix Division, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and Rule 3.7
22
     of the Rules of Practice of the United States District Court for the District of Arizona.
23
     Defendant respectfully states:
24
     ///
25
     ///
26
      Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 2 of 18




 1          1.     Plaintiff Kimberly Robinson alleges to have sustained personal injuries as

 2   a result of a slip and fall incident that occurred on January 19, 2019 at QuikTrip Store

 3   No. 454 in Phoenix, Arizona (Amended Compl., ¶ 2).

 4          2.     Plaintiff alleges that QuikTrip Corporation (“QuikTrip”), owned,

 5   possessed, operated, maintained and/or managed the premises and failed to maintain the

 6   premises in a reasonably safe condition (Amended Compl., ¶ 11-17).

 7          3.     On or about January 11, 2021 Plaintiff commenced this action against

 8   QuikTrip Corporation in the Maricopa County Superior Court bearing Cause No.

 9   CV2021-000506.

10          4.     On the same date, Plaintiff filed a Certificate of Compulsory Arbitration

11   stating that the case was not subject to compulsory arbitration.

12          5.     On January 13, 2021, plaintiff filed an Amended Complaint against

13   QuikTrip Corporation.

14          6.     In the Amended Complaint, the Plaintiff alleges that the total claimed

15   damages qualify the matter as a Tier 3 case pursuant to Rule 26.2 of the Arizona Rules

16   of Civil Procedure (Amended Compl., ¶ 7).

17          7.     There are no allegations in the Amended Complaint or the Prayer for

18   Relief stating the amount of the claimed damages.

19          8.     As more fully set forth below, this case is properly removed to this Court

20   pursuant to 28 U.S.C. § 1441 because QuikTrip has satisfied the procedural

21   requirements for removal and this Court has subject matter jurisdiction over this action

22   pursuant to 28 U.S.C. § 1332.

23
        I. QUIKTRIP HAS SATISFIED THE PROCEDURAL REQUIREMENTS
24         FOR REMOVAL.
25

26                                              -2-
       Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 3 of 18




 1           9.      QuikTrip was served with the Summons and Complaint on January 22,

 2   2021. Defendant QuikTrip filed its Answer on February 2, 2021.

 3           10.     No previous application has been made for the relief requested herein.

 4           11.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 3.7, copies of all

 5   pleadings filed in Superior Court are attached as Exhibit A. Pursuant to 28 U.S.C. §

 6   1446(d) and Local Rule 3.7, a copy of this Notice of Removal is being served upon

 7   counsel for Plaintiff and a copy is being filed with the Clerk of the Maricopa County

 8   Superior Court.

 9
           II. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
10             MATTER JURISDITION PURSUANT TO 28 U.S.C. §§ 1332 AND 1442.
11           12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

12   because this is a civil action in which the amount and controversy exceeds the sum of

13   $75,000, exclusive of costs and interests, and is between citizens of different states.

14                 A. THERE IS COMPLETE DIVERSITY OF CITIZENSHIP.

15           13.     There is complete diversity as between Plaintiff and Defendant QuikTrip.

16           14.     Plaintiff alleges that she is a resident of the State of Arizona. (Amended

17   Compl., ¶ 1.). Plaintiff does not allege any alternative state of residence.

18           15.     Public records from the Coconino County Recorder’s Office show

19   Care1st Health Plan Arizona, recorded a lien on behalf of AHCCCS for treatment

20   provided to a patient named Kimberly Robinson whose address is listed as P.O. Box

21   25816, Munds Park, AZ 86016, for treatment rendered on January 19, 2019, which is

22   the same date of loss as listed in the Amended Complaint. Arizona is the state in which

23   Plaintiff is domiciled and, therefore, the state in which Plaintiff is a citizen.

24   ///

25   ///

26                                                -3-
      Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 4 of 18




 1         16.    Plaintiff alleges that Defendant QuikTrip is a corporation that caused an

 2   event to occur in Maricopa County, Arizona. Defendant QuikTrip Corporation is a

 3   domestic for-profit business corporation which was incorporated in the State of

 4   Oklahoma.    QuikTrip’s principal place of business is in the State of Oklahoma.

 5   QuikTrip Corporation is a citizen of Oklahoma for purposes of determining diversity.

 6   28 U.S.C. § 1332(c)(1).

 7         B.     THE     AMOUNT         IN   CONTROVERSY            REQUIREMENT              IS

 8   SATISFIED.

 9         17.    Plaintiff alleges that she slipped and fell sustaining “serious injuries” and

10   that the amount in controversy exceeds the minimum jurisdictional limits of the

11   superior court. (Amended Compl., ¶ 7.)

12         18.    The Complaint itself does not specify a monetary amount of the claim

13   damages, other than the Tier 3 certification that the damages sought are more than

14   $300,000. (Amended Compl., ¶ 7.) This is evidence that Plaintiff is now seeking

15   damages in excess of the $75,000 jurisdictional threshold for diversity of citizenship

16   jurisdiction. See Ansley v. Metropolitan Life Ins. Co., 215 F.R.D. 575, 578 (Ariz.

17   2003.) (Holding that Certificate of Compulsory Arbitration was relevant in determining

18   the amount in controversy.)

19         WHEREFORE, Defendant QuikTrip Corporation, respectfully removes this

20   action from the Arizona Superior Court in and For the County of Maricopa, bearing

21   Cause No. CV2021-000506, to this Court pursuant to 28 U.S.C. § 1441.

22   ///

23   ///
24   ///

25   ///

26                                             -4-
      Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 5 of 18




            DATED this 17th day of February, 2021.
 1
                                        BURCH & CRACCHIOLO, P.A.
 2
                                        By: s/ Theodore A. Julian, Jr.
 3                                             Theodore A. Julian, Jr.
                                               702 East Osborn Road, Suite 200
 4                                             Phoenix, Arizona 85014
                                               Attorneys for Defendant QuikTrip
 5                                             Corporation
 6                               CERTIFICATE OF SERVICE
 7
            I hereby certify that on February 17, 2021, I electronically filed the foregoing
 8
     NOTICE OF REMOVAL with the United States District Court using the CM/ECF
 9   System for filing and one copy was electronically served this 17th day of February,
10   2021, to:
11                                    Daniel S. Brill, Esq.
                                 THE BRILL LAW FIRM, PLLC
12                                 8170 North 86th Place, #100
                                   Scottsdale, Arizona 85258
13

14

15                                             s/ Pam Holmes
                                                  Pam Holmes
16

17

18

19

20

21

22

23

24

25

26                                              -5-
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 6 of 18




                  EXHIBIT A
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 7 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 8 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 9 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 10 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 11 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 12 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 13 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 14 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 15 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 16 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 17 of 18
Case 2:21-cv-00293-DMF Document 1 Filed 02/17/21 Page 18 of 18
